DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Non-Final Office Action mailed on January 07, 2021


The rejection of claims 1-5 under 35 U.S.C. 112(b) is withdrawn.

The rejections of claims 1-4 under 35 U.S.C. 102(a)(2) as being anticipated by Han as evidenced by Betts are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.

The rejections of claims 1, 3, and 5 under 35 U.S.C. 102(a)(2) as being anticipated by Pohl are withdrawn
The rejections of claims 1, 3, and 5 under 35 U.S.C. 102(a)(2) as being anticipated by Bryning are withdrawn.

The rejection of claim 2 under 35 U.S.C. 102(a)(2) as being anticipated by Bryning as evidenced by Swedberg is withdrawn.

The rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Watari are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.

All of the rejections under 35 U.S.C. 103 are withdrawn.


Response to Arguments

Applicant's arguments filed April 07, 2021 have been fully considered but they are not persuasive.  Applicant states,

    PNG
    media_image1.png
    167
    674
    media_image1.png
    Greyscale

	See page 5 of the latest Amendment.
.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now requires 

    PNG
    media_image2.png
    116
    616
    media_image2.png
    Greyscale

	One of ordinary skill in the art would understand “a multimaterial fiber microfluidic structure” to be a fiber microfluidic structure wherein the fiber is made from at least two 1 that such a structure may have the “multimaterial” outside and adjacent to the “fiber”.  Moreover, the “multimaterial” may be two electrodes:

    PNG
    media_image4.png
    453
    724
    media_image4.png
    Greyscale

	(see page 6 of the originally filed specification), 

    PNG
    media_image5.png
    203
    673
    media_image5.png
    Greyscale

(see page 8 of the originally filed specification), and


    PNG
    media_image6.png
    202
    720
    media_image6.png
    Greyscale

(see page 14 of the originally filed specification).

	Yet, claim 5 requires that “the structure includes electrodes arranged to apply a voltage across a width of the fiber structure.“  Are these electrodes not already implied by “multimaterial”?  Applicant is requested to clarify the intended scope of the word “multimaterial” as used in claim 1.  


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. US 2015/0238963 A1 (hereafter “Han”) as evidenced by Betts.


a fiber microfluidic structure2 (120, Figure 1A; 900, Figure 9A), 
5a fluid input (130, Figure 1A; 900, note shown, but may be inferred from Figure 9A;  also clearly shown, albeit unlabeled, in Figure 3A), and 
an outlet (130, Figure 1A; 960 and 950, Figure 9A).
As for the fiber microfluidic structure being “multimaterial” note the following in Han

    PNG
    media_image7.png
    155
    403
    media_image7.png
    Greyscale

Also,

    PNG
    media_image8.png
    698
    407
    media_image8.png
    Greyscale



The Examiner is construing Sylgard 184 Silicone Elastomer prepolymer and the curing agent as multimaterials (more than one material).

As for the multimaterial fiber microfluidic structure “having inertial focusing positions” see note the following in Han

    PNG
    media_image9.png
    235
    402
    media_image9.png
    Greyscale


Addressing claim 2, for the additional limitation of this claim note the following in Han

    PNG
    media_image10.png
    159
    390
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    39
    405
    media_image11.png
    Greyscale


Addressing claim 3, for the additional limitation of this claim note the following in Han

    PNG
    media_image12.png
    353
    396
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    216
    411
    media_image13.png
    Greyscale



Addressing claim 4, for the additional limitation of this claim see Han Figures 3A and 9A.  Also, note the following

    PNG
    media_image14.png
    132
    408
    media_image14.png
    Greyscale




Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert Pohl US 4,326,934 (hereafter “Pohl”) as evidenced by Dino Di Carlo, “Inertial microfluidics,” Lab Chip, 2009, 9, 3038-3046 (hereafter “Di Carlo”).

Addressing claim 1, Pohl discloses a particle separation device (see the Abstract and Figures 1 and 2) comprising: 
a fiber microfluidic structure3 (20, col. 10:9-13), 
5a fluid input (22, col. 8:7-9), and 
an outlet (26, col. 8:9-11).
As for the fiber microfluidic structure being “multimaterial” see again the rejection of claim 1 under 35 U.S.C. 112(b) above note electrodes 30 in Figures 1 and 2 of Pohl.   
As for the multimaterial fiber microfluidic structure “having inertial focusing positions” these positions are inherent to Pohl as evidenced by Di Carlo. See again Pohl Figure 2, noting especially the square cross-section of the fiber, and in Di Carlo see Figure 3 (B)-(D). 


    PNG
    media_image15.png
    85
    369
    media_image15.png
    Greyscale

(see col. 10:9-13) and

    PNG
    media_image16.png
    148
    400
    media_image16.png
    Greyscale



Addressing claim 5, for the additional limitation of this claim note electrodes 30 in Pohl Figures 1 and 2, and see col. 8:9-16. 



Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watari et al. JP 2001-242136 A, based on an EPO machine-generated English language translation, (hereafter “Watari”).

Addressing claim 1, Watari discloses a particle separation device 
(Figure 3 and paragraphs [0001], [0003], [0014], and [0021]) comprising: 
4 (44, Figure 4. Note the following

    PNG
    media_image17.png
    315
    1235
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    315
    1267
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    244
    1187
    media_image19.png
    Greyscale

) , 
5a fluid input (implied by Figure 4, and paragraphs [0011] and [0026]), and 
an outlet (implied by Figure 3 and paragraph [0026).
As for the fiber microfluidic structure being “multimaterial” see again the rejection of claim 1 under 35 U.S.C. 112(b) above note the unlabeled insulated and uninsulated 
As for the multimaterial fiber microfluidic structure “having inertial focusing positions” these positions are inherent to Pohl as evidenced by Di Carlo. See again Watari Figure 1, noting especially the circular cross-section of the fiber, and in Di Carlo see Figure 3 (A). 

Addressing claim 2, for the additional limitation of this claim see Watari Figure 1 and paragraph [0009].  Concave features are clearly visible in the cross-sectional view of the final product fiber microfluidic structure.


	Addressing claim 3, for the additional limitation of this claim note the following

    PNG
    media_image20.png
    223
    1236
    media_image20.png
    Greyscale


Addressing claim 5, for the additional limitation of this claim See Figures 1 and 5, and paragraphs [0006] and [0009]. 



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl as evidenced by Di Carlo and in view of Bryning et al. US 6,537,433 B1 (hereafter “Bryning”).

Addressing claim 2, Pohl discloses a particle separation device (see the Abstract and Figures 1 and 2) comprising: 
a fiber microfluidic structure5 (20, col. 10:9-13), 
5a fluid input (22, col. 8:7-9), and 
an outlet (26, col. 8:9-11).
As for the fiber microfluidic structure being “multimaterial” see again the rejection of claim 1 under 35 U.S.C. 112(b) above note electrodes 30 in Figures 1 and 2 of Pohl.   
As for the multimaterial fiber microfluidic structure “having inertial focusing positions” these positions are inherent to Pohl as evidenced by Di Carlo. See again Pohl Figure 2, noting especially the square cross-section of the fiber, and in Di Carlo see Figure 3 (B)-(D).

In any event, Bryning discloses a particle separation device (see the title, Abstract, Figure 2A, and col. 4:5-17) comprising: 
a fiber microfluidic structure6 (130, Figure 2A. Note the following

    PNG
    media_image21.png
    124
    350
    media_image21.png
    Greyscale

(see col. 10:60-65) ) , 
5a fluid input (120), and 
an outlet (125).
As for the fiber microfluidic structure having at least one concave feature in a cross-section of the structure, note the following

    PNG
    media_image22.png
    160
    374
    media_image22.png
    Greyscale

See col. 11:27-36.

In light of Bryning, to have the multimaterial fiber microfluidic structure of Pohl have at least one concave feature in a cross-section of the structure is just a mere change in shape of the fiber cross-section, which is prima facie obvious (see MPEP 2144.04 IV.B), especially in light of Figures 3 and 4 of Pohl, which, although showing “wet” electrode embodiments (that is, without the fiber microfluidic structure), show that a considerable variety of cross-sectional shapes for the sample flow path was already contemplated.  Alternatively, to provide one or concave features in the cross-section of the structure would, depending on the flow volume and composition, just be optimization of factors (2) and (3) of the list of factors that Pohl set forth for successful separation of living cells by continuous electrophoresis:
	
    PNG
    media_image23.png
    177
    400
    media_image23.png
    Greyscale

See col. 2:56-66.
 
	 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl as evidenced by Di Carlo and in view of Huang et al., “Introducing Dielectrophoresis as a New Force Field for Field-Flow Fractionation,” Biophysical Journal volume 73 August 1997  1118-1129 (hereafter “Huang”) and Kim et al., “Inertial focusing in non-rectangular cross-section microchannels and manipulation of accessible focusing positions,” Lab Chip, 2016, 16, 992 (hereafter “Kim”).

Addressing claim 2, Pohl discloses a particle separation device (see the Abstract and Figures 1 and 2) comprising: 
a fiber microfluidic structure7 (20, col. 10:9-13), 
5a fluid input (22, col. 8:7-9), and 
an outlet (26, col. 8:9-11).
As for the fiber microfluidic structure being “multimaterial” see again the rejection of claim 1 under 35 U.S.C. 112(b) above note electrodes 30 in Figures 1 and 2 of Pohl.   
As for the multimaterial fiber microfluidic structure “having inertial focusing positions” these positions are inherent to Pohl as evidenced by Di Carlo. See again Pohl Figure 2, noting especially the square cross-section of the fiber, and in Di Carlo see Figure 3 (B)-(D).
As a first matter, regarding the additional limitation of claim 2, the Examiner will note that he believes that each corner or the structure cross-section shown in Figure 2 of Pohl can be reasonably construed as a concave feature.  


    PNG
    media_image24.png
    687
    651
    media_image24.png
    Greyscale


Kim discloses studied the effect of cross-sectional shape of microchannel on inertial focusing of particles within the microchannels.  The cross-sectional shapes included those having at least one concave feature.  See the title and Figure 1. A change in cross-sectional shape resulted in a change in inertial focusing of particles.  See Figures 2 and 5. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the multimaterial fiber microfluidic structure of Pohl have at least one concave feature in a cross-section of the structure because in light of Huang and Kim the shape of the cross-section of the fiber (microchannel) is a result effective variable which in conjunction with a dielectrophoresis field will affect how different particles segregate in the fiber. 




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl as evidenced by Di Carlo and in view of Stuart Crane US 5,489,506 (hereafter “Crane”).

.	Addressing claim 4, Pohl discloses a particle separation device (see the Abstract and Figures 1 and 2) comprising: 
a fiber microfluidic structure8 (20, col. 10:9-13), 
22, col. 8:7-9), and 
an outlet (26, col. 8:9-11).
As for the fiber microfluidic structure being “multimaterial” see again the rejection of claim 1 under 35 U.S.C. 112(b) above note electrodes 30 in Figures 1 and 2 of Pohl.   
As for the multimaterial fiber microfluidic structure “having inertial focusing positions” these positions are inherent to Pohl as evidenced by Di Carlo. See again Pohl Figure 2, noting especially the square cross-section of the fiber, and in Di Carlo see Figure 3 (B)-(D).
Pohl, though, does not disclose having the outlet include a plurality 15of fluid outlets.  
Crane discloses a dielectrophoretic cell stream sorter comprising an inlet and an outlet, and having electrodes arranged along the flow path in order to generate a dielectrophoresis field transverse to the sample stream flow direction.  See the title, Abstract, and Figure 3.  Furthermore, the outlet include a plurality 15of fluid outlets (Figures 1 and 6).  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an outlet including a plurality 15of fluid outlets as taught by Crane in the particle separation device of Pohl because as taught by Pohl the plurality 15of fluid outlets a plurality of different cells could then be separately recovered in parallel (See Crane Figure 1 and col. 5:25-34) or to submit each of the preliminarily sorted cells to further cascading sorting (Figure 6 and col. 5:34-47) for finer eventual sorting. 



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 15, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
  See MPEP 804 II.B.2(a).
        	
        2 Note that as best understood by the Examiner the term “fiber microfluidic structure” as used by Applicant encompasses a microchannel tube.  See Applicant’s specification page 10, lines 3-8, and Figure 2.  
        	The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  See MPEP 804  II.B.2(a). 
        3 ibid
        4
        5 ibid
        6
        7 ibid
        8 ibid